t c summary opinion united_states tax_court brenda j clark petitioner v commissioner of internal revenue respondent docket no 9035-04s filed date brenda j clark pro_se inga c plucinski for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency to petitioner and her former spouse james b clark mr clark respondent determined income_tax deficiencies an addition_to_tax and penalties as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number -- dollar_figure big_number -- dollar_figure the sole issue for decision is whether under sec_6015 petitioner is entitled to relief from joint liability for the above deficiencies addition_to_tax and penalties some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was west valley city utah during the years at issue petitioner was married to mr clark the two filed joint federal_income_tax returns for and petitioner and mr clark were divorced on date on date respondent issued a notice_of_deficiency jointly to petitioner and mr clark in which the above deficiencies addition_to_tax and penalties were determined mr clark filed a petition with this court in his own behalf for a redetermination of the adjustments in the notice_of_deficiency that case proceeded to trial and the court sustained respondent on all determinations in the notice_of_deficiency clark v commissioner tcmemo_2005_292 petitioner was not a party in mr clark’s case in this case petitioner has not challenged the determinations in the notice_of_deficiency petitioner’s sole claim is that she is entitled under sec_6015 to relief from joint liability for the years in question mr clark was served with notice of this case and his right to intervene mr clark did not file a notice of intervention and did not appear or participate in the trial of this case petitioner and her spouse were married in and had three children all of whom were adults at the time of trial on the return one child was claimed as a dependent none were claimed as dependents on the subsequent returns petitioner’s educational background included studies at a vocational technical school which was a part of idaho state university where she took accounting and business math courses for approximately years petitioner’s employment was primarily as a secretary which at times involved accounting and administrative record keeping petitioner’s spouse was an accountant at the time of trial petitioner described her 2it follows that a decision in this case will be entered against her for the determinations in the notice_of_deficiency and the court will further decide on petitioner’s claim for relief under sec_6015 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir employment as being in the accounting area for her employer boise cascade corp prior to petitioner and mr clark lived in idaho during they moved from idaho to murray utah where they purchased a home in mr clark quitclaimed his interest in the home to petitioner at some point in time petitioner sold the home and purchased a condominium in west valley city utah although petitioner and mr clark were divorced on date they lived together during the years at issue as previously stated petitioner and mr clark filed joint federal_income_tax returns for and on their return petitioner and mr clark reported the following income and deductions wages and salary dollar_figure taxable interest taxable refunds total pensions and annuities taxable_portion big_number unemployment_compensation big_number total income dollar_figure moving_expenses big_number adjusted_gross_income dollar_figure itemized_deductions big_number dependency_exemptions big_number taxable_income dollar_figure the dollar_figure in moving_expenses was for the move by petitioner and mr clark from idaho to murray utah 3in mr clark’s case before this court he admitted that the dollar_figure claimed for moving_expenses included approximately continued for the year petitioner and mr clark filed a joint federal_income_tax return on which they reported the following income and deductions wages and salary dollar_figure taxable interest loss schedule c profit or loss from business big_number total income dollar_figure itemized_deductions big_number dependency_exemptions big_number taxable_income dollar_figure of the items listed above the dollar_figure schedule c loss came from a trade_or_business activity of mr clark of the dollar_figure in wage and salary income dollar_figure represented petitioner’s earnings and dollar_figure represented earnings_of mr clark for the year petitioner and mr clark filed a joint_return in which they reported the following income wages and salary dollar_figure taxable refunds big_number total income dollar_figure of the wage and salary reported dollar_figure represented petitioner’s wage and salary income and dollar_figure represented wages and salary of mr clark continued dollar_figure to replace the roof of their idaho residence which presumably was an improvement that would facilitate its sale in connection with petitioner and mr clark’s move from idaho to utah approximately year before the issuance of the notice_of_deficiency and presumably motivated by respondent’s examination of the tax returns for the years at issue petitioner filed form_8857 request for innocent spouse relief in that request petitioner claimed as her basis for relief my husband prepares our taxes and i am not informed of any information of ways he prepares these taxes i don’t know of expenses or income he claims i do not review the taxes he prepares he is responsible for any taxes due past and future i know he is being audited for and and i have no input into these returns and know nothing of these results take my liability for any taxes owed off me because i am not responsible for his actions filings information or money respondent’s action on petitioner’s application_for sec_6015 relief is set out in the notice_of_deficiency in addition the parties stipulated a copy of the transcript of petitioner’s hearing before the appeals officer that officer considered petitioner’s application_for relief under sec_6015 c and f he concluded that petitioner was not entitled to relief under the cited provisions generally married taxpayers may elect to file jointly a federal_income_tax return sec_6013 each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability under sec_6015 or if eligible may seek an allocation of liability under sec_6015 sec_6015 if relief is not available under sec_6015 or c a requesting spouse may seek equitable relief under sec_6015 sec_6015 a prerequisite to granting relief under sec_6015 or c is the existence of a tax_deficiency or as referred to in various cases an understatement_of_tax sec_6015 and c 120_tc_62 in this case there are understatements of tax consequently petitioner is entitled to consideration for relief under sec_6015 and c as well as sec_6015 under sec_6015 a taxpayer is entitled to full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer establishes that he or she did not know and had no reason to know that the other spouse understated the tax on the return sec_6015 in the examination of petitioner’s joint returns for the years at issue because of inadequate records respondent determined the taxable_income of petitioner and her spouse by use of the bank_deposits method the issue in this case petitioner’s entitlement to relief from joint liability to some extent is predicated on her personal background in education and work experience in areas of business and accounting petitioner therefore knew or should have known of the necessity of books_and_records with respect to the determination of taxable_income since petitioner and her husband’s records were so deficient that respondent was required to employ an indirect method in determining their income for the years at issue it is a fair observation that petitioner bears some culpability in the failure to keep books_and_records that alone however does not foreclose petitioner’s entitlement to claim relief from joint liability under sec_6015 sec_6015 allows relief from joint_and_several_liability if five elements are met two of those elements are pertinent in this case on the joint_return there is an understatement_of_tax attributable to erroneous items of one individual filing the return and the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement sec_6015 b and c with respect to the year in the examination of petitioner’s bank accounts which included one bank account of petitioner and a joint account with her husband respondent determined that several deposits into these accounts totaling dollar_figure constituted unreported gross_income another item of significance was the claimed deduction for moving_expenses in the amount of dollar_figure on the return in the audit of the returns petitioner readily admitted that such an amount for moving was excessive and that the actual cost was between dollar_figure to dollar_figure she and her spouse had not employed a commercial house mover but had rented a u-haul trailer and a truck which they drove themselves that exorbitant cost was also noted in mr clark’s case before this court petitioner therefore knew or should have known that these unexplained deposits were coming from somewhere ie her husband’s trade_or_business activity and also admitted the dollar_figure deduction for moving_expenses was incorrect thus for petitioner knew in signing the return that there was an understatement_of_tax with respect to the items discussed petitioner therefore is not entitled to relief for for the year the joint_return included a schedule c for an internet trade_or_business activity of mr clark which petitioner was well aware of on schedule c for that year the reported gross_income was dollar_figure the expenses deducted were dollar_figure and the reported net_loss was dollar_figure respondent determined that the gross_receipts from the activity were dollar_figure and that during the course of the year dollar_figure was transferred from the joint account petitioner had with her husband to petitioner’s personal account thus the dollar_figure loss from this schedule c activity served to reduce petitioner and mr clark’s wage and salary income of dollar_figure dollar_figure of which represented earnings_of petitioner petitioner knew her husband had a business and therefore knew that these deposits or transfers to her account came from that business therefore in connection with petitioner’s claim for relief for purposes of sec_6015 there was an understatement_of_tax attributable to erroneous items of the other spouse and petitioner in signing the return knew or had reason to know of an understatement_of_tax attributable to this income sec_6015 and c the court therefore sustains respondent’s determination that petitioner is not entitled to relief under sec_6015 for the year for the year the tax_return for that year included an itemized_deduction of dollar_figure for unreimbursed employee business_expenses in the audit of the return for that year respondent contacted mr clark’s employer and that employer verified that these claimed expenses had been reimbursed to mr clark respondent also determined that as in prior years unexplained deposits of dollar_figure were made to petitioner’s account during all of which were attributable to her husband’s activity the court is satisfied that petitioner knew or had reason to know of this omitted income in the same fashion as she did for the earlier years respondent also determined as was determined in earlier years that the unexplained deposits to her account also represented income from her husband’s trade_or_business activity the court holds therefore that in signing the income_tax return for petitioner knew that there was an underpayment_of_tax attributable to these items respondent therefore is sustained in denying petitioner relief for the year under sec_6015 the court next addresses whether petitioner is entitled to relief under sec_6015 sec_6015 provides relief from joint liability for spouses either no longer married legally_separated or living separate and apart generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 sec_6015 places the burden_of_proof with respect to establishing the portion of the deficiency allocable to the electing spouse upon that spouse an election is not valid if the commissioner demonstrates that the electing spouse had actual knowledge of an item giving rise to the deficiency sec_6015 as to these years respondent considered the same facts discussed above relating to petitioner’s claim for relief under sec_6015 based on these facts the examiner concluded that petitioner knew or had reason to know of the various transactions that gave rise to the deficiencies and that petitioner benefited from the redetermined items of income and disallowed expenses as noted earlier some of the deposits to petitioner’s bank account came from mr clark’s trade_or_business since petitioner had actual knowledge of these transfers that alone precludes her from claiming relief under sec_6015 if a taxpayer’s request for relief under sec_6015 is denied the taxpayer may petition this court pursuant to sec_6015 for a review of the determination 118_tc_494 to prevail petitioner must prove that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 supra respondent agrees that petitioner has satisfied those threshold conditions where as here the requesting spouse satisfies the threshold conditions revproc_2003_61 sec_4 lists factors to be considered in determining whether to grant equitable relief therefore the court considers the factors in revproc_2003_61 sec_4 a and b in determining whether respondent abused his discretion in denying equitable relief under sec_6015 in this case petitioner satisfies only one of the factors listed in the revenue_procedure petitioner divorced mr clark in therefore she satisfies the first factor with respect 4rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 and is effective as to requests for relief filed on or after date and also is effective for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date petitioner’s application_for relief was filed on date and the report of the appeals officer is dated date therefore petitioner’s claim for relief was pending on date 5the court need not consider revproc_2003_61 sec_4 c b pincite since that section relates to underpayments to the second factor the taxpayer must show that he or she would be unable to pay basic reasonable living_expenses if relief were not granted monsour v commissioner tcmemo_2004_190 being unable to pay basic reasonable living_expenses would amount to economic hardship sec_301_6343-1 proced admin regs petitioner has not established that denial of her request for relief would result in economic hardship she was gainfully_employed she had no dependents to support and in petitioner’s spouse had quitclaimed his interest in their murray utah home in the divorce decree petitioner was awarded dollar_figure which represented all of the proceeds from the sale of that home additionally the divorce decree ordered the former spouse to pay petitioner alimony of not less than dollar_figure per month until either her death remarriage or cohabitation with an adult male who was not a blood relative the court fails to see and petitioner has not established that she would suffer economic hardship if her request for relief from joint liability is denied as to the third factor the court has held that petitioner particularly in light of her educational background and chosen vocation knew or should have known that mr clark’s bookkeeping was deficient moreover petitioner received direct deposits both in her personal account and her joint account with mr clark of unreported gross_income during each of the years at issue therefore petitioner knew when she signed her joint_return for each of the years at issue that there was an understatement_of_tax revproc_2003_61 supra specifically states that actual knowledge by the requesting spouse of the item giving rise to the deficiency is a strong factor weighing against relief this strong factor may only be overcome if the factors in favor of equitable relief are particularly compelling the fourth and sixth factors are neutral there was no legal_obligation on either side to pay for the liability for the years at issue and there is no evidence that petitioner either failed to comply with or fully complied with tax obligations petitioner also fails to satisfy the fifth factor because although the gross_income and claimed deductions from which the liability arises is directly attributable to mr clark petitioner received a significant benefit from the items giving rise to the deficiency this benefit goes beyond that of normal support part of mr clark’s unreported income was deposited 6in determining whether petitioner complied or failed to comply with tax obligations the court notes that petitioner did not allege she suffered any abuse mental or physical from mr clark in addition petitioner presented no evidence that she was in poor mental or physical health either when she signed the return or when she filed her request for relief 7the liability for the years at issue consisted of unreported nonemployee compensation to mr clark a claimed deduction for unreimbursed employee_expenses for mr clark a claimed deduction for moving_expenses for mr clark and schedule c losses attributed to mr clark’s business directly into petitioner’s personal account and the remainder was deposited into their joint bank account in addition the exaggeration of mr clark’s moving_expenses unreimbursed employee_expenses and schedule c losses reduced petitioner’s tax_liability on the joint returns finally petitioner’s greatest benefit was the quitclaim_deed mr clark executed in which gave all of his interest in their home solely to petitioner the house was purchased in presumably with the income of both petitioner and mr clark and with income that mr clark failed to report as previously noted petitioner sold that home received all proceeds from the sale and later used them to purchase a condominium the failure of petitioner to satisfy all but one of the factors in revproc_2003_61 supra is determinative after considering all the facts and circumstances the court holds that there was no abuse_of_discretion by respondent in denying relief to petitioner under sec_6015 the court therefore sustains that denial reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
